Mr. Justice Scholfield delivered the opinion of the Court: The’city of DuQuoin brought assumpsit against the county of Perry, in the circuit court of that county, for expenses incurred in furnishing food, medicines, medical treatment, nursing, etc., for certain poor persons, in the spring of 1877. The venue was changed to the circuit court of Jackson county, and the cause being there tried, that court rendered judgment for the plaintiff. The defendant appealed to the Appellate Court for the Fourth District, and that court, after considering and hearing argument upon the errors assigned, affirmed the judgment of the circuit court. We are now to consider whether there was error in the last named judgment. The duty of supporting paupers or aiding poor people may be imposed by the General Assembly on cities or villages, as well as on counties, and the first question on this record is, where, in the present instance, is that duty imposed? Is it upon the city of DuQuoin, or upon the county of Perry? There is no legal presumption either way, and it is purely a matter to be settled by statutory enactment. Section 14, of chapter 107, of the Revised Statutes of 1874, provides that “ every county (except those in which the poor are supported by the towns) shall relieve and support all poor and indigent persons lawfully resident therein, except as herein otherwise provided.” It is not therein anywhere provided that cities or incorporated villages shall relieve and support the poor and indigent within their limits, and Perry county not being organized under the Township Organization law, the exceptions in this section can have no practical application to the present case, and the section should, therefore, be read, for the purposes of the question before us, omitting the exceptions. And when this is done, the duty upon the county to relieve and support the poor and indigent within its limits is, plainly to be seen, absolute. Counsel for appellant claim, howéver, that the same duty is imposed upon cities and incorporated villages by sections 76, 77 and 78,. of art. 5, of chap. 11, Rev. Stat. 1874, entitled “ Cities, Villages and Towns.” Those sections simply empower incorporated cities and villages “to appoint a board of health, and prescribe its powers and duties,”' “to erect and establish hospitals and medical dispensaries, and control and regulate the same,” and “ to do all acts and make all regulations which may be necessary or expedient for the promotion of health or the suppression of disease.” How these provisions can be construed to authorize the' relief and support of paupei’s and indigent persons we can not well comprehend. They do not profess to relate to paupers or indigent jiersons, but solely to the protection and preservation of health within the corporation. Undoubtedly paupers might be benefited by' the exercise of such powers, but not more so than others, and then it would be not simply because they were paupers, but because they were domiciled within the corporate limits. It is provided by section 24 of the chapter relating to paupers, before referred to: “ When any non-resident, or any person not coming within the definition of a pauper, of any ■ county or town, shall fall sick, not having money or property to pay his board, nursing and medical aid, the overseers of the poor of the town or precinct in wdiich he may be, shall give or cause to be given to him such assistance as they may deem necessary and proper, or cause him to be conveyed to his home, subject to such rules and regulations as the county board may prescribe, and if he shall die, cause him to be decently buried.” Some question is made whether this section extends to others than “non-residents.” We think it too clear to admit of serious controversy that it extends, as its language expressly imports, to two classes of persons: first, non-residents; and, second, residents not coming within the definition of paupers, who shall fall sick not having money or property to pay their board, nursing and medical aid. Non-residents, even when paupers, can not become public charges except upon the municipality having charge of paupers within which they are domiciled, and it is not, therefore, to be presumed that it was designed to be more liberal to non-residents falling within the terms of this section than to residents. It was necessary to expressly name “ non-residents,” to include them within the operation of this section, for had the language been general, it would have been construed as applicable only to those lawfully domiciled within the municipality having charge of paupers and indigent persons. Undoubtedly, some of the language of this section can have no application to those domiciled within the municipality, as, for instance, it can not be the duty of the overseer of the poor to cause those to be conveyed to their homes who are already there, — but this has reference to the non-residents, or those to whom it can have practical effect. The language is to have a rational construction, and regarded as having application to distinct classes of persons, and terms applicable to one class held to have no necessary reference to the other class. Surely, it was never claimed, as a rule of construction, that a single section of the statute may not provide for separate and distinct classes of persons or cases, or that, when so providing, each word in the section shall have a practical application to every person and class so provided for. It is the constant practice, to which no objection is known, to provide, in the same section, for different classes of persons and different states of case, and it is entirely sufficient that there is language that will give practical effect to the provisions in regard to each class of persons or states ‘of case provided for, considered separately. The facts in the present case show that those relieved and cared for came within the second class provided for by this section. They were not technically paupers. They fell sick of the small-pox, and did not have money or property to pay their board, nursing and medical aid, and they were residents of the city of DuQuoin, and of the county of Perry. At a meeting of the board of county commissioners of the county of Perry, on Wednesday, the 28th of January, 1874, overseers of the poor were appointed for each precinct of the county, but afterwards, at a meeting of said board, on the 7th of January, 1876, the following Avas adopted and entered of record: “In the matter of aid for paupers. On this day the board of county commissioners adopted the following regulations regarding paupers: “ First — All overseers of the poor are hereby" discharged from further service. “ Second — All persons having in their care any person or persons who are proper subjects for admission to the county alms house, or in need of county aid or support, should report the same, without delay, to some member of the county board. “ Third — Physicians being called to visit any sick person, and finding such person to be in need of county aid, shall not continue to treat such person at the expense of the county, but may notify the nearest member of the county board, who will make provisions for the case; and no such physician will be allowed for more than one visit, unless employed by the county board.” These remained in force as the only regulations adopted by the county board in reference to paupers, or poor and indigent persons needing aid, until long after the occurrence here claimed to constitute a cause of action. "It is contended there can be here no liability because there was no overseer of the poor, and no rules and regulations adopted by the county board pursuant to Avhieh the food, medicines, nursing, etc., were furnished. If this be true, it furnishes asimple and effective method by which a county may relieve itself from all liability under the section before quoted. This, however, is not the laAY. The original of that section, varying in some respects from its present phraseology, but not in the respect of fixing the legal duty upon the county to give or-cause to be given aid to the person falling within the terms of the section, was before this court in The Board of Supervisors of LaSalle County v. Reynolds, 49 Ill. 186, and it was held the statute imposed a legal obligation on,the county to provide for the persons therein designated, and that it was not excused from discharging that duty by having provided a poor house, — a legal obligation, and not a mere discretion, being imposed .upon the county. Seagraves v. The City of Alton, 13 Ill. 366, is an authority for the position that the county could not evade the obligation by simply refusing*to act. It was there said, and the language is equally pertinent when applied to the present case: “ Paupers are not to be turned over to the uncertain charities of individuals. The law makes them a charge on the corporation, and it is bound to provide them a comfortable support. If she will not do this in the first instance, individuals may provide for their necessities, and look to the corporation for remuneration.” The proof in the record, and the averment in one or more counts of the declaration, are, that application was made for aid and support to one of the county commissioners, and he directed the city authorities to go on and furnish food, medicine, etc., promising that the county would reimburse it. This, although not evidence of a contract, is evidence of a compliance with the rules and regulations prescribed by the county board. The requirement that aid shall be furnished, “subject to such rules and regulations as the county ■ board may prescribe,” does not authorize that board to prescribe unreasonable rules or regulations, or to withhold aid by simply refusing to prescribe any rules or regulations. It is designed for the benefit of the county, and if the defence is interposed, in an action of this character, that the aid furnished was not pursuant to the rules and regulations prescribed by the county board, it is incumbent on it to show that the county board prescribed reasonable rules and regulations on the subject, and what they were. If, therefore, the discharging of all overseers, :and requiring that application for aid or support be made to some member of the county board be a compliance with the statute, the proof shows that it was observed. But if it be not a compliance with the statute, then no other rules or regulations are shown to have been prescribed, and hence .there were none that could have been observed. It is objected .that the city had no power to incur liabilities X>r food, medicines, nursing, etc., which it could charge the county with, upon an implied assumpsit. The city had power, as we have seen, and it was its duty, to erect or procure hospitals or pest houses, and take measures to place therein persons infected with contagious diseases, in order to prevent the spread of disease and protect those who were not infected. The objects of the aid which was rendered in the present instance were infected with the small pox. It was the duty of the city to restrain them from going abroad; and, as was said in Supervisors of LaSalle County v. Reynolds, supra, “they could not be sent to the poor house, for they were not paupers, but poor persons accidentally smitten with a contagious disease, — small pox patients would be dangerous inmates in a poor house.” If we shall suppose the city was not justified in furnishing them with food, medicines, nursing, etc., during the period of their restraint, what was to become of them ? They had no means of their own; they could not go abroad to beg alms; they could not be sent to the poor house. The county board made no provision for them, and there was no one els.e whose legal duty it was to provide for them. It was, in our opinion, the duty of the county board to furnish them with food, medicines and nursing, and the fact that they were, during the time, restrained ■\yithjn the limits of hospitals .or pest houses, in nowise relieved the board of that duty. Had these persons been pecuniarily able, the liability for .their food, medicine, nursing, etc., manifestly would have been personal; but not having been pecuniarily able, the liability falls on the county. It is not imposed on the city, and yet, from the very nature of the case, the expenses had, necessarily, in the first instance, to be advanced by the city. The judgment below is affirmed. Judgment affirmed.